IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00236-CR

KIHEEM GRANT,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 278th District Court
                              Walker County, Texas
                              Trial Court No. 27563


                           MEMORANDUM OPINION


      Kiheem Grant appeals the trial court’s judgment of conviction signed on March

28, 2016. Grant was required to file a notice of appeal within 30 days of the date he was

sentenced in open court. See TEX. R. APP. P. 26.2(a)(1). His notice of appeal filed on July

19, 2016 is untimely. We have no jurisdiction of an untimely appeal and this appeal must

be dismissed. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (no appellate

jurisdiction where notice of appeal is untimely).      Further, because the trial court’s
certificate of right of appeal that Grant signed indicates that the underlying criminal case

was a plea bargain case and Grant has no right to appeal, and because it also indicates

that Grant waived his right to appeal, this appeal must be dismissed. See TEX. R. APP. P.

25.2(d) (“The appeal must be dismissed if a certification that shows the defendant has the

right of appeal has not been made part of the record under these rules.”); Chavez v. State,

183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (plea bargain); Monreal v. State, 99 S.W.3d 615,

622 (Tex. Crim. App. 2003) (waiver of appeal).

        For the reasons stated, this appeal is dismissed. 1




                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 27, 2016
[CR 25]




1A motion for rehearing may be filed within 15 days after the judgment of this Court is rendered. See TEX.
R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a petition for
discretionary review, that petition must be filed with the Court of Criminal Appeals within 30 days after
either the day this Court’s judgment was rendered or the day the last timely motion for rehearing was
overruled by this Court. See TEX. R. APP. P. 68.2(a).


Grant v. State                                                                                         Page 2